Quest Capital Corp. Consolidated Financial Statements June 30, 2007 (Expressed in thousands of Canadian dollars) (Unaudited) Quest Capital Corp. Consolidated Balance Sheets (Expressed in thousands of Canadian dollars) (Unaudited) June 30, 2007 Restated December 31, 2006 Restated June 30, 2006 Assets Cash and cash equivalents $ 26,163 $ 9,506 $ 50,352 Marketable securities 3,621 1,865 720 Loans (note 5) 240,055 269,522 191,281 Investments 12,646 9,980 11,827 Future tax asset 9,000 14,500 8,016 Restricted cash 2,279 2,568 2,667 Prepaid and other receivables 356 686 739 Resource and capital assets 416 477 573 Other assets 1,262 1,253 1,716 $ 295,798 $ 310,357 $ 267,891 Liabilities Accounts payable and accrued liabilities $ 3,606 $ 4,290 $ 4,454 Income taxes payable 1,829 2,981 4,421 Dividend payable - - 4,313 Deferred interest and loan fees - 4,620 2,277 Future income taxes 1,212 1,326 1,269 Asset retirement obligation 840 1,011 1,253 Debt payable (note 6) - 22,000 - 7,487 36,228 17,987 Shareholders’ Equity Share capital (note 7) 203,590 202,513 199,558 Contributed capital (note 7) 6,673 6,479 7,053 Accumulated other comprehensive income 5,232 2,138 2,189 Retained earnings 72,816 62,999 41,104 288,311 274,129 249,904 $ 295,798 $ 310,357 $ 267,891 Contingencies and commitments (note 10) Approved by the Board of Directors “Bob Buchan”Director “Brian E. Bayley”Director The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Retained Earnings Six months ended June 30, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Retained earnings - Beginning of period – as originally reported $ 69,080 $ 34,535 $ 62,999 $ 26,507 Adoption of financial instruments standards (note 4) - - 1,591 - As restated 69,080 34,535 64,590 26,507 Net earnings for the period 7,366 10,882 14,755 18,910 Dividends (3,630 ) (4,313 ) (6,529 ) (4,313 ) Retained earnings – End of period $ 72,816 $ 41,104 $ 72,816 $ 41,104 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Earnings For the six months ended June 30, 2007 and 2006 (Expressed in thousands of Canadian dollars, except share and per share amounts) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Interest and related fees $ 10,106 $ 7,415 $ 20,913 $ 13,213 Non-interest income Management and finder’s fees 416 1,197 1,142 2,448 Marketable securities and other trading gains 819 1,932 1,860 3,670 Realized gains, net of writedowns of investments 2,759 4,776 3,875 7,732 Other income 20 - 20 16 4,014 7,905 6,897 13,866 Total interest and non-interest income 14,120 15,320 27,810 27,079 Interest on debt (18 ) - (248 ) - Provision for losses net of recovery - (233 ) - (233 ) 14,102 15,087 27,562 26,846 Expenses and other Salaries and benefits 1,018 703 1,917 1,371 Bonuses 1,393 2,058 2,743 3,658 Stock-based compensation 366 145 566 281 Office and other 357 309 671 507 Legal and professional services 352 283 712 750 Regulatory and shareholder relations 150 43 421 307 Directors’ fees 44 73 110 161 Sales tax (344 ) - 306 Foreign exchange loss 32 36 51 35 Other expenses relating to resource properties (1 ) (227 ) 15 (203 ) 3,367 3,423 7,512 6,867 Earnings before income taxes 10,735 11,664 20,050 19,979 Provision for income taxes (note 8) 3,369 782 5,295 1,069 Net earnings for the period $ 7,366 $ 10,882 $ 14,755 $ 18,910 Earnings per share Basic $ 0.05 $ 0.08 $ 0.10 $ 0.14 Fully diluted $ 0.05 $ 0.08 $ 0.10 $ 0.14 Weighted average number of shares outstanding Basic 145,118,549 139,111,608 145,037,733 131,172,854 Fully diluted 148,718,138 142,406,737 148,735,913 134,381,687 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statement of Comprehensive Income and Accumulated Other Comprehensive Income For the six months ended June 30, 2007 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months ended June 30, 2007 Six Months Ended June 30, 2007 Net earnings for the period $ 7,366 $ 14,755 Other comprehensive income, net of tax Unrealized gains on translating financial statements of self-sustaining foreign operations 109 118 Unrealized gains (losses) on available-for-sale financial assets arising during the period (178 ) 1,784 Reclassification adjustment for gains recorded included in net income (1,061 ) (1,040 ) Other comprehensive income (1,130 ) 862 Comprehensive income $ 6,236 $ 15,617 Accumulated other comprehensive income – Beginning of period (note 4) $ 2,138 Adoption of financial instruments standards (note 4) 2,232 Other comprehensive income for the period 862 Accumulated other comprehensive income – End of period $ 5,232 The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Consolidated Statements of Cash Flows For the six months ended June 30, 2007 and 2006 (Expressed in thousands of Canadian dollars) (Unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Cash flows from operating activities Net earnings for the period $ 7,366 $ 10,882 $ 14,755 $ 18,910 Items not affecting cash: Future tax asset 3,554 (1,516 ) 5,233 (1,528 ) Stock-based compensation 366 145 566 281 Provision for losses - 386 - 386 Amortization of deferred interest and loan fees (2,691 ) (1,347 ) (4,523 ) (2,292 ) Marketable securities and other assets trading gains (819 ) (1,932 ) (1,860 ) (3,670 ) Realized gains, net of writedowns of investments (2,759 ) (4,776 ) (3,875 ) (7,732 ) Other 61 (190 ) 105 (129 ) Other assets and investments received as finder’s fees - (103 ) - (497 ) Deferred interest and loans fees received 1,069 1,226 1,295 2,458 Activity in marketable securities held for trading Purchases (752 ) (1,454 ) (2,437 ) (2,011 ) Proceeds on sales 2,079 3,961 4,989 7,005 Expenditures for reclamation and closure (62 ) (20 ) (117 ) (613 ) Changes in prepaid and other receivables (36 ) (72 ) 328 (21 ) Changes in accounts payables and accrued liabilities (2,162 ) (776 ) (651 ) 275 Changes in income taxes payable (212 ) 2,531 (985 ) 2,531 5,002 6,945 12,823 13,353 Cash flows from financing activities Proceeds from shares issued 275 47,367 704 60,667 Dividend payment (3,630 ) - (6,529 ) (3,518 ) Proceeds from debt - - 8,000 - Repayment of debt - - (30,000 ) - (3,355 ) 47,367 (27,825 ) 57,149 Cash flows from investing activities Net (increase) decrease in loans 10,279 (31,537 ) 25,904 (67,115 ) Activity in investments available for sale Proceeds on sales 4,574 8,119 5,876 14,339 Purchases - (328 ) - (606 ) Change in restricted cash 103 1,001 74 (522 ) Proceeds on sale of resource and fixed assets - 346 - 346 Expenditures on resource and fixed assets (7 ) (58 ) (13 ) (71 ) Net other assets acquired - (275 ) - (275 ) 14,949 (22,732 ) 31,841 (53,904 ) Foreign exchange gain (loss) on cash held in a foreign subsidiary (176 ) (11 ) (182 ) 15 Increase in cash and cash equivalents 16,420 31,569 16,657 16,163 Cash and cash equivalents - Beginning of period 9,743 18,783 9,506 33,739 Cash and cash equivalents - End of period $ 26,163 $ 50,352 $ 26,163 $ 50,352 Supplemental cash flow information (note12) The accompanying notes are an integral part of these consolidated financial statements. Quest Capital Corp. Notes to Consolidated Financial Statements Six months ended June 30, 2007 (Expressed in Canadian dollars; tables in thousands, except share capital information) (Unaudited) 1. Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) primary focus is providing commercial bridge loans and mortgage financings.The Company also provides a range of services including the raising of capital, consulting, management and administrative services through its wholly owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. 2. Basis of presentation The accompanying financial information does not include all disclosure required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These consolidated financial statements should be read in conjunction with the Company’s 2006 audited annual financial statements and notes. 3. Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s annual financial statements, except as noted below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and include the Company’s accounts and those of its wholly-owned subsidiaries, Quest Management Corp., Quest Securities Corporation, Viceroy Gold Corporation and its 75% proportionate joint-venture interest in the Castle Mountain Property. 4. Change in accounting policies Effective January 1, 2007, the Company adopted the Canadian Institute of Chartered Accountants (CICA) Handbook Section 3855 Financial Instruments – Recognition and Measurement, Section 3865 Hedges and Section 1530 Comprehensive Income (the “Financial Instrument Standards”).As the Company has not undertaken any hedging activities, adoption of Section 3865 currently has no impact on the Company.Prior to January1, 2007, the principal accounting policies affecting the Company’s financial instruments were: marketable securities were valued at the lower of average cost and market value, investments were valued at cost or at cost less amounts written off to reflect any impairment in value considered to be other than temporary, loans were stated net of an allowance for credit losses on loans in default and other assets were valued at lower of cost and net realizable value. The adoption of the Financial Instrument Standards requires the presentation of a separate statement of comprehensive income.Loans are recorded at amortized cost, subject to impairment reviews.Fees received for originating the loans are netted against the loans’ cost and are recognized in net earnings using the effective interest rate method.Investments and marketable securities are recorded in the consolidated balance sheet at fair value.Fair value is determined directly by reference to quoted market prices in an active market.Changes in fair value of marketable securities are recorded in earnings and changes in the fair value of investments have been reported in other comprehensive income.The transitional adjustments in respect of these standards have been made to opening marketable securities, investments and loan balances and adjusted through retained earnings and accumulated other comprehensive income as at January1,2007. As a consequence of adopting the Financial Instrument Standards at January1,2007, retained earnings increased by $1.6 million, currency translation adjustment decreased by $2.1 million and accumulated other comprehensive income increased by $4.3 million.These movements reflect an increase of $0.4 million in marketable securities, $3.4 million increase in investments, a decrease in deferred interest and loan fees of $4.6 million and a decrease in loans of $4.6 million.Theseadjustments represent the net gain on measuring the fair value of held for trading and available for sale investments, which had not been recognized on a fair value basis prior to January 1, 2007. 5. Loans a) Loans are repayable over various terms up to 24months from June 30, 2007, and bear interest at a fixed rate of between 8.75% and 18% before commitment and other fees. Marketable securities, real property, real estate, corporate or personal guarantees generally are pledged as collateral.At June 30, 2007, the loan portfolio was comprised of 88% real estate mortgages, 10% in the resource sectors and 2% in other sectors.At June 30, 2007, the real estate mortgages were located as follows: 51% in British Columbia, 37% in Alberta, 10% in Ontario and 2% in other; and, 84% were first mortgages and 16% were second mortgages.As at June30,2007, the Company’s loan portfolio consisted of 48 loans. As at June 30,2007, 61% of the Company’s loan portfolio is due within a year.The Company had approximately $23.0 million of loans in default as a result of certain principal and/or interest payments being in arrears as at June 30,2007.The Company does not have a provision for loan losses.The Company monitors the repayment ability of borrowers and the value of underlying collateral.In determining the provision for possible loan losses, management considers the length of time the loan has been in arrears, the overall financial strength of borrowers and the residual value of collateral pledged.The Company expects to collect the full carrying value of its loan portfolio.As at June 30, 2007, the Company had 4 loans in default. Subsequent to the second quarter, $4.7 million of loans in default were repaid, reducing the number of loans in default from four to two. b) The Company has recorded changes in the allowance for loan losses as follows: 2007 Balance - Beginning of period $ 586 Add: Specific provision for the period - Less: Loan write-offs (586 ) Balance - End of period $ - c) At June 30, 2007, the Company has entered into agreements to advance funds up to $25.2million.Advances under these agreements are subject to a number of conditions including due diligence and completion of documentation. 6. Debt facility In March 2007, the Company entered into a collateralized revolving debt facility with the Bank of Nova Scotia for up to $25 million.The facility bears interest at prime or bankers acceptance notes plus 1.25%. 7. Share capital a) Authorized Unlimited First and Second Preferred Shares Unlimited common shares without par value b) Shares issued and outstanding Number of Shares Amount Common shares Opening balance – January 1, 2007 144,842,628 $ 202,513 Issued on exercise of stock options 270,000 505 Issued on exercise of compensation options 86,850 200 Transfer of fair value on exercise of stock options - 372 Ending balance – June 30, 2007 145,199,478 $ 203,590 c) Compensation options issued and outstanding Number of options Exercise price per share Expiry date Common shares Opening balance – January 1, 2007 - - Issued pursuant to a equity placement 1,085,775 $ 2.30 August 23, 2007 Issued pursuant to a equity placement 48,000 2.30 October 26, 2007 1,133,775 Exercised (86,850 ) 2.30 Ending balance – June 30, 2007 1,046,925 d) Stock options outstanding The Company has a stock option plan under which the Company may grant options to its directors, employees and consultants for up to 10% of the issued and outstanding common shares. The exercise price of each option is required to be equal to or higher than the market price of the Company’s common shares on the day of grant. Vesting and terms of the option agreement are at the discretion of the Board of Directors. During the six months ended June 30,2007, the change in stock options outstanding was as follows: Number of shares Weighted average share price Common shares Opening balance 8,981,333 $ 2.01 Granted 2,370,000 3.15 Exercised (270,000 ) 1.87 Expired or cancelled (75,000 ) 2.88 Closing balance 11,006,333 $ 2.26 Options exercisable 8,633,285 $ 2.04 The following table summarizes information about stock options outstanding and exercisable at June 30,2007: Options outstanding Options exercisable Range of exercise prices Options outstanding Weighted average remaining contracted life (years) Weighted average exercise price Options exercisable Weighted average exercise price $ 0.81 113,333 0.31 0.81 113,333 0.81 $ 1.40 to $2.29 6,873,000 1.64 1.94 6,873,000 1.94 $ 2.30 to $3.19 3,100,000 3.99 2.75 1,539,040 2.54 $ 3.20 to $3.23 920,000 4.82 3.22 107,912 3.22 11,006,333 2.55 2.26 8,633,285 2.04 e) Contributed capital Opening balance $ 6,479 Stock-based compensation 566 Fair value of stock options exercised (372 ) Ending balance $ 6,673 The fair values of options granted during the six months ended June 30, 2007 have been estimated using an option pricing model. Assumptions used in the pricing model are as follows: Risk-free interest rate 4.03 % Expected life of options 3.0 years Expected stock price volatility 35 % Expected dividend yield 2.62 % Weighted average fair value of options $ 0.76 8. Income taxes The Company has utilized tax losses in certain of its entities to reduce its taxable income in Canada.The Company has recognized a future tax asset to the extent that the amount is more likely than not to be realized from future earnings. The provisions for income taxes consists of the following: Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Current Canada $ 31 $ 2,298 $ 129 $ 2,597 Total current expenses 31 2,298 129 2,597 Future Canada 3,338 (1,516 ) 5,166 (1,528 ) Total future recovery 3,338 (1,516 ) 5,166 (1,528 ) Total provision for income taxes $ 3,369 $ 782 $ 5,295 $ 1,069 9. Related party transactions a) For the six months ended June 30, 2007, the Company received $nil (2006 - $551,000) in interest and fees from related parties by virtue of having certain directors and officers in common. b) For the six months ended June 30, 2007, the Company received $348,000 (2006 - $612,000) in advisory, management and finder’s fees from parties related by virtue of having certain directors and officers in common. Other assets include $455,000 of non-transferable securities held in either private or publicly traded companies related by virtue of having certain directors and officers in common. c) For the six months ended June 30, 2007, the Company received $40,000 (2006 - $28,000) in syndication loan administration fees from parties related by virtue of having certain directors and officers in common. d) Marketable securities and investments include $12,008,000 (December 31, 2006 - $9,143,000) of shares held in publicly traded companies related by virtue of having certain directors and officers in common. For the six months ended June 30, 2007, the Company recorded a gain on disposal of securities of $2,156,000 (2006 - $9,005,000) from parties related by virtue of having certain directors and officers in common. e) Included in accounts payable at June 30, 2007 is $2,375,000 due to employees, consultants and officers for bonuses. 10. Contingencies and commitments a) Surety bond guarantees totalling US$2,405,000 have been provided by Castle Mountain Joint Venture for compliance with reclamation and other environmental agreements. b) On March22, 2002, Quest Investment Corporation (a predecessor company) and other parties were named as defendants in a lawsuit filed in the Supreme Court of British Columbia. The plaintiff has claimed approximately $410,000 plus interest due for consulting services. Management intends to fully defend this claim.No provision has been made for this claim in the consolidated financial statements. The ultimate outcome of this claim is not determinable at the time of issue of these consolidated financial statements and the costs, if any, will be charged to earnings in the period(s) in which they are finally determined. c) The Company has entered into operating leases for office premises. Minimum annual lease payments required are approximately as follows: 2007 $ 305 2008 $ 753 2009 $ 753 2010 $ 676 2011 $ 437 2012 $ 401 d) Other commitments and contingencies are disclosed elsewhere in these consolidated financial statements and notes. 11. Segmented information The Company has primarily one operating segment, which is financial services.The Company’s geographic location is Canada. 12. Supplemental cash flow information Non-cash financing and investing activities Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 Marketable securities and investments received as loan fees $ 1,554 $ (75 ) $ 2,171 $ 400
